        CASE 0:19-cv-02163-PJS-ECW Doc. 58 Filed 02/12/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Stephen George Spartz,
                                                         Case No. 19-cv-2163 PJS/ECW
               Plaintiff,

 v.                                                            ORDER

 Stefanie Lyn Menning,

               Defendant.



      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 18, 2021, all the

files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that

      1.     Defendant Stefanie Lynn Menning’s Motion to Dismiss for Lack of Subject

             Matter Jurisdiction and for Judgment on the Pleadings (Dkt. 23) is

             GRANTED IN PART and DENIED IN PART as follows:

             a. Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

                 is GRANTED, and

             b. Defendant’s Motion for Judgment on the Pleadings is DENIED AS

                 MOOT.

      2.     Plaintiff Stephen George Spartz’s “Motion: Removal Petition with the

             Federal Court, Motion to Withdraw Case from United States District court

             – District of Minnesota and Remand Case Back to a State Court/Carver

             County or Another County of Choice” (Dkt. 39) is DENIED;
      CASE 0:19-cv-02163-PJS-ECW Doc. 58 Filed 02/12/21 Page 2 of 2

     3.    Plaintiff Stephen George Spartz’s “Motion-Response to Demand, Notice of

           motion to dismiss demand for Expert affidavit” (Dkt. 41) is DENIED;

     4.    Plaintiff Stephen George Spartz’s “Motion: to have hearing on this Minn.

           Stat. 544.42 Expert Review dated May 15, 2020” (Dkt. 46) is DENIED;

     5.    Plaintiff Stephen George Spartz’s “Motion: Order Granting Plaintiffs

           Removal Petition with the Federal Court and/or Order Granting Motion to

           Withdraw Case from United States District Court – District of Minnesota

           and Remand Case Back to State Court” (Dkt. 50) is DENIED; and

     6.    That this action is DISMISSED WITHOUT PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: 2/12/21                               s/Patrick J. Schiltz
                                             PATRICK J. SCHILTZ
                                             United States District Judge
